Citation Nr: 0407227	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, based upon a reopened claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a World War II veteran.  

Service connection for the cause of the veteran's death was 
previously denied by final rating action dated in October 
1997.  In May 2000, the appellant commenced the present 
attempt to reopen this previously denied claim, and the RO 
reopened the claim, which it then denied on the merits, in an 
April 2001 rating action, from which the present appeal was 
initiated.  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  

In November 2002, the appellant and her representative 
appeared and testified at a personal hearing held before the 
undersigned at the RO.  A transcript of that hearing is of 
record.  




FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was previously denied by final rating action 
dated in October 1997.  

2.  New evidence received since October 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  

3.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

4.  According to a certified copy of the original death 
certificate, the veteran died in October 1996 at the age of 
78 as a result of a cerebrovascular accident (stroke) due to 
central nervous system vasculitis; aspiration pneumonia and 
recurrent urinary infections were listed as other significant 
conditions contributing to the veteran's death.  

5.  At the time of his death, the veteran was service-
connected for the residuals of a gunshot wound (GSW) to the 
right forearm, rated 30 percent disabling; for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling; for 
hepatitis, rated 10 percent disabling; and for GSW scars on 
both legs, noncompensably rated.  

6.  The veteran's fatal systemic vasculitis was not caused by 
the service-connected hepatitis.  

7.  A service-connected disability neither caused nor 
contributed to the veteran's death.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim seeking service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.156(a) (2001).  

2.  Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

As a preliminary matter, the Board notes that, as pertains to 
the reopening of the previously denied claim, further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the appellant's 
attempt to reopen the previously denied claim.  

As pertains to the reopened claim, the record reflects that 
the appellant is very well aware of the type of medical 
evidence she needed to submit in order to substantiate her 
claim and, in fact, has submitted several medical opinions 
and medical articles to substantiate her claim that the 
service-connected hepatitis caused the veteran's fatal 
vasculitis.  Therefore, to this extent, the Board is 
satisfied that VA has substantially complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., 
Jan. 13, 2004).  

Moreover, extensive private medical records dating from at 
least the 1960's up until the veteran's death in 1996, as 
well as the reports of numerous official medical examinations 
of the veteran during his lifetime are of record.  Neither 
the appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  As 
previously noted, the appellant has also submitted several 
medical opinions and/or medical articles in support of her 
claim, and she has, in fact, indicated that she has no 
further medical evidence to submit.  See VA Form 9, dated in 
September 2002.  Therefore, the Board is also satisfied that 
the current record is essentially complete, and that there 
has been substantial compliance with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) should at least 
"precede an initial unfavorable AOJ decision on a service-
connection claim."  The statement of the case issued in 
September 2002 reflects that the reopened claim was 
considered on a de novo basis at that time following the 
receipt of all relevant evidence.  Therefore, this Pelegrini 
requirement has been essentially satisfied in this case.  In 
the Board's opinion, any remaining procedural errors with 
respect to the VCAA by the RO in this case would constitute 
harmless error.  

Accordingly, the Board will address the merits of the 
appellant's reopened claim.  

II.  Analysis

A.  New and Material Evidence Claim:  

Service connection for the cause of the veteran's death was 
previously denied by the RO in an unappealed rating action 
dated in October 1997 which is now administratively final.  
The evidence of record at that time demonstrated in pertinent 
part, that service connection for vasculitis had been denied 
during the veteran's lifetime, primarily upon the basis of an 
October 1993 VA medical opinion which held that the veteran 
had an acute episode of viral hepatitis A in 1945, during his 
World War II military service, which spontaneously resolved; 
that the veteran's persistent mild elevation in bilirubin 
testing was related to congenital Gilbert's syndrome; and 
that there was no evidence at that time to link the veteran's 
current vasculitis with the attendant stroke to the 
occurrence of infectious hepatitis in 1945.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The appellant's present claims to reopen were received 
in 2000, so this new amendment does not apply to this case.  

New evidence received since October 1997 includes two medical 
articles and a June 2001 letter from the veteran's family 
physician which lend support to the appellant's contention 
that the veteran's fatal vasculitis was the direct result of 
the service-connected hepatitis.  The Board has no hesitation 
in affirming the RO's determination that this constitutes new 
and material evidence sufficient to reopen the claim.  

B.  The Reopened Claim:

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 C.F.R. § 3.312.  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a).  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related thereto.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A certified copy of the veteran's original death certificate 
is of record which indicates that he died on October [redacted], 
1996, at the age of 78.  The immediate cause of death was 
listed as a cerebrovascular accident due to central nervous 
system vasculitis.  Aspiration pneumonia and recurrent 
urinary infections were also listed on this official document 
as significant conditions contributing to the veteran's 
death.  

At the time of his death, the veteran was service-connected 
for the residuals of a GSW to the right forearm, rated 
30 percent disabling; for PTSD, rated 30 percent disabling; 
for hepatitis, rated 10 percent disabling; and for GSW scars 
on both legs, noncompensably rated.  He was also rated as 
mentally incompetent from July 1995 until his death.  

The service medical records reflect no complaints or 
manifestations during service or for many years afterward of 
vasculitis, aspiration pneumonia or recurrent urinary 
infections.  The current record does not reflect any credible 
evidence relating the veteran's death in 1996 to the 
residuals of his various GSWs or to PTSD.  

The appellant has contended that the service-connected 
hepatitis proximately caused the veteran's fatal vasculitis, 
thereby warranting service connection for the cause of his 
death.  

In support of her claim, the appellant has submitted several 
medical articles indicating that, under certain 
circumstances, vasculitis is known to be associated with 
hepatitis, especially hepatitis B or C, although no one 
currently knows what triggers vasculitis in most people.  She 
has also submitted several letters from the veteran's family 
physician in which either the "possibility" or even the 
"likelihood" of some association between the veteran's 
vasculitis and his hepatitis in service is asserted.  The 
appellant testified at the November 2002 hearing that this 
physician had treated the veteran for the four years 
preceding his death in 1996.  

In order to resolve this medical question, the RO referred 
the entire claims file, including the service medical records 
and extensive postservice medical records, to a VA physician 
for a comprehensive review.  This medical expert reported in 
January 2001 that:  

The veteran was in service from April 1941 to 
October 1945....In March 1945 to April 1945, he 
developed an acute illness consistent with acute 
hepatitis.  He was noted to be icteric, but the 
acute infection resolved spontaneously after four 
to five weeks.  The veteran did not receive any 
blood at the time of his gunshot wounds the year 
before.  

In 1972, the veteran underwent cholecystectomy for 
gallstones.  At that time it was noted that his 
liver was normal.  Also, in 1974 and in 1976 the 
veteran was noted to have normal liver enzymes.  By 
1993, he developed an intermittent rash associated 
with arthralgias, pulmonary fibrosis, hematuria, 
and anemia with an elevated sedimentation rate.  
Evaluation at that time disclosed liver enzymes 
which were found to be normal on at least six 
occasions.  He was noted to have a mildly elevated 
bilirubin, but most of the bilirubin was found to 
be unconjugated.  He underwent testing for 
hepatitis B and was found to be negative for 
hepatitis B surface antigen.  He was also found to 
be negative for hepatitis C antibody.  However, he 
did have a hepatitis B core antibody which was 
positive.  In 1995, again the liver enzymes were 
found to be normal with a mildly elevated bilirubin 
of 1.6, the majority of which was found to be 
unconjugated.  Further evaluation of the systemic 
vasculitis indicated the veteran to have 
cytoplasmic staining pattern of an antineutrophil 
cytoplasm antibodies.  A diagnosis of 
antineutrophilic cytoplasmic antibody associated 
with systemic vasculitis was established.  Other 
medical problems emerging at that time were an 
elevation in blood pressure, atrial fibrillation, 
and he sustained a cerebrovascular accident.  In 
spite of therapy, his clinical course continued to 
deteriorate and by October 1996 the veteran 
expired....

It is this reviewer's opinion that the veteran had 
an acute episode of viral hepatitis (either type A 
or B) while in service.  Also, from the records, it 
is clear that the acute viral hepatitis resolved 
with no subsequent clinical evidence of chronic 
hepatitis after 1945 to the time of the veteran's 
death in October 1996.  

The vasculitis related to hepatitis B requires the 
presence of hepatitis B surface antigen.  Also, 
hepatitis B related to polyarteritis nodosa 
(systemic vasculitis) is an acute disease occurring 
shortly after an acute infection of hepatitis B.  
It does not occur years after the acute infection.  
Hepatitis B associated with systemic vasculitis is 
not related to antineutrophil cytoplasm antibodies 
which the veteran demonstrated.  Therefore, it is 
the reviewer's opinion that the systemic vasculitis 
was not related to the episode of acute hepatitis 
in 1945.  (Polyarteritis related to hepatitis B 
virus.  Medicine (1995)  September, volume 74, 
number 5, pages 238-253).  

As a result of his comprehensive review of the relevant 
medical records, the VA medical examiner reported several 
diagnoses, including antineutrophil cytoplasm antibody 
associated with systemic vasculitis (1993 to 1996); 
cerebrovascular accident; acute hepatitis while in service 
(March to April 1945); and Gilbert's syndrome-benign 
hyperbilirubenemic.  The Board notes that this medical 
opinion is essentially in agreement with a prior VA medical 
opinion obtained in 1993 (as noted above) which was also 
based upon a comprehensive review of the relevant medical 
records associated with the claims file up to that time.  

The Board finds the VA medical opinions of October 1993 and 
January 2001 to be of far more probative value that the 
medical evidence submitted by the appellant in support of her 
claim.  The medical articles submitted by the appellant only 
document a suspected association between vasculitis and 
hepatitis under certain conditions which, as the VA medical 
expert in January 2001 explained, were not present in the 
veteran's case.  Moreover, the veteran's private physician 
only treated him during the last four years of his life and 
does not demonstrate a close familiarity with the events 
which occurred during service.  His medical opinion appears 
to be based solely upon the veteran's general report of a 
history of hepatitis during service, rather than a careful 
and comprehensive review of all of the relevant medical 
records dating from service and many years afterward.  
Accordingly, the Board adopts the January 2001 VA medical 
opinion and concludes that a preponderance of the evidence is 
against the existence of an etiological relationship between 
the service-connected hepatitis and the veteran's fatal 
vasculitis many years later.  

As noted above, the current evidentiary record also does not 
establish that the other disabilities for which service 
connection was established during the veteran's lifetime 
played a significant role in his death in 1996, nor is it 
shown that any service-connected disability caused or 
contributed to his death.  Accordingly, this appeal based 
upon the appellant's reopened claim will be denied.  


ORDER

New and material evidence having been received, the claim 
seeking service connection for the cause of the veteran's 
death is reopened.  

Service connection for the cause of the veteran's death based 
upon the reopened claim is denied.  


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



